Citation Nr: 1043772	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post myocardial infarction and angioplasty and 
stent placement, to include as due to exposure to herbicides.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In a February 2007 statement, the Veteran requested that he be 
scheduled for a Decision Review Officer (DRO) hearing.  His 
hearing was scheduled for May 2007, and he was sent a notice 
letter in March 2007.  The appellant did not report for the 
hearing, and he has neither requested a new hearing nor shown 
good cause for his failure to report.  Therefore, his hearing 
request is deemed withdrawn.

The issue of entitlement to increased ratings for all of 
the Veteran's current service-connected disabilities has 
been raised by the record by the Veteran's representative 
in November 2009, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served on active duty in Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent Orange.

2.  The Veteran has a current diagnosis of coronary artery 
disease with stents placed in the proximal, mid, and distal right 
coronary artery.  


CONCLUSION OF LAW

Coronary artery disease, status post myocardial infarction and 
angioplasty and stent placement, is presumed to have been 
incurred during the Veteran's active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2010), 
3.309 (effective August 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims folder, and that records on file are 
sufficient to resolve the matter in the Veteran's favor.  Any 
defect regarding VCAA must be considered harmless given the 
favorable action taken herein below.

II.  Service Connection

The Veteran is seeking entitlement to service connection for 
coronary artery disease, status post myocardial infarction and 
angioplasty and stent placement.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The specific statute pertaining to claimed Agent Orange exposure 
is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide agents.  
The diseases that are entitled to presumptive service connection 
based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  
This regulation was amended effective August 31, 2010, to add, in 
relevant part, atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina.  75 
Fed. Reg. 53202 (August 31, 2010).  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that 
presumptive service connection based on Agent Orange exposure is 
available for the following diseases: AL amyloidosis; chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; ischemic heart disease (including, 
but not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina); 
all chronic B-cell leukemias (including, but not limited to, 
hairy-cell leukemia and chronic lymphocytic leukemia); multiple 
myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
For purposes of this section, the term ischemic heart disease 
does not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of ischemic heart disease.  38 C.F.R. 
§ 3.309(e), Note 3 (effective August 31, 2010).

Applicable regulations also provide that a Veteran who served on 
active duty in Vietnam during the Vietnam era is presumed to have 
been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 
3.307(a)(1)(6)(iii).  The Board notes that VA has verified the 
Veteran's active duty service from July 1965 to July 1967 and 
that his military service includes time spent in the Republic of 
Vietnam.  He is therefore presumed to have been exposed to Agent 
Orange.

Turning to the medical evidence of record, the Board notes that 
the Veteran's claims file contains ample evidence of a current 
disability.  A May 2006 private hospitalization record diagnoses 
coronary artery disease with stents placed in the proximal, mid, 
and distal right coronary artery.  It was noted that the Veteran 
will be coming back for a staged procedure involving the mid and 
distal left anterior descending and distal circumflex and that he 
was noted to have mild left ventricular dysfunction.

The Board finds that this evidence of a current coronary artery 
disease manifested to a compensable degree and verified service 
in Vietnam satisfies the presumptive service connection criteria 
of 38 C.F.R. § 3.309(e) (effective August 31, 2010).  Therefore, 
the Board finds that the requirements for entitlement to service 
connection for coronary artery disease, status post myocardial 
infarction and angioplasty and stent placement, to include as due 
to exposure to herbicides, is warranted.


ORDER

Entitlement to service connection for coronary artery disease, 
status post myocardial infarction and angioplasty and stent 
placement, to include as due to exposure to herbicides, is 
granted.




REMAND

The Veteran has also claimed entitlement to a TDIU.  He has yet 
to receive a TDIU examination to determine whether his service-
connected disabilities render him unemployable.  Thus, a remanded 
for such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for the 
Veteran to undergo a VA examination to 
determine whether or not the Veteran is 
prevented from securing and maintaining 
substantially gainful employment based solely 
on his service-connected disabilities.  The 
claims folders must be thoroughly reviewed by 
the examiner in connection with the 
examination, and a complete history should be 
elicited directly from the Veteran.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.  

In rendering this opinion, the examiner 
should discuss each of the Veteran's service-
connected disabilities individually as well 
as in the context of the entire disability 
picture that is presented by all of these 
service-connected disabilities together.  

Consideration should be given to the 
Veteran's level of education, special 
training, and previous work experience, but 
not to his age or the impairment caused by 
nonservice-connected disabilities.

The Veteran's service connected disabilities 
are as follows: 1.) coronary artery disease, 
status post myocardial infarction and 
angioplasty and stent placement; (2) diabetes 
mellitus, type II; (3) tinnitus; (4) 
paresthesias of the left lower extremity; (5) 
malaria; (6) bilateral sensorineural hearing 
loss; and (7) erectile dysfunction.

The examiner should offer a complete 
rationale for any opinions that are expressed 
and should cite the appropriate evidence to 
support his or her conclusions.  

2.  After the development requested above has 
been completed, and after an initial 
disability rating has been assigned for his 
now service-connected coronary artery disease 
by the AOJ, again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


